EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2022 has been entered.  Claims 16-36 are now pending.  The Examiner acknowledges the amendments to claims 16, 23-25, 35 and 36.  
 
The application has been amended as follows: 

IN THE CLAIMS:

At line 2 of claim 19, “approximately” has been deleted.
At line 6 of claim 23, “element which” has been changed to –element, and the electric field shaping element--.
At line 7 of claim 23, “there is” has been deleted. 
At line 7 of claim 23, “medium in a” has been changed to –medium is in a--.  
At line 5 of claim 24, “membrane which” has been changed to –membrane, and the membrane--.
At line 6 of claim 24, “there is” has been deleted. 
At line 7 of claim 24, “medium in a” has been changed to –medium is in a--.  
At line 6 of claim 29, “such that” has been changed to –wherein--.
At line 7 of claim 29, “configured to be formed by joining said at least two parts” has been deleted.
At line 2 of claim 35, “with” has been changed to –such that--.
At line 3 of claim 35, “encasement which have a small radius of curvature located away” has been changed to –encasement, wherein said parts of the encasement have a small radius of curvature and are located away--.
At line 6 of claim 36, “such that” has been changed to –wherein--.
At line 7 of claim 36, “configured to be formed by joining said at least two parts” has been deleted.

Reasons for Allowance
Claims 16-36 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 16-28, while the prior art teaches a system for inducing an electric field comprising: at least two component cores; at least two windings; and a torus-shaped encasement having an outer surface that is electrically non-conductive, wherein the at least two component cores are independent magnetic circuits, wherein each of the at least two component cores is wound around with at least one of the at least two windings, wherein each of the at least two windings is configured to pass electric current to change a magnetic flux of one of the at least two component cores, the magnetic flux of one of the at least two component cores being substantially confined within a volume of the one of the at least two component cores, wherein the at least two component cores are situated inside the encasement, wherein the at least two component cores encircle an opening of the encasement, the prior art of record does not teach or fairly suggest a system for inducing an electric field as claimed by Applicant, wherein the at least two component cores are situated inside a volume enclosed by the outer surface of the encasement.
Regarding claims 29-35, the prior art of record does not teach or fairly suggest an implantable system for inducing an electric field, wherein the system is configured to be formed by joining at least two parts, wherein each of said at least two parts comprises surfaces of interconnection, wherein each surface of interconnection is configured to be joined with another of said surfaces of interconnection of another part of said at least two parts, wherein the system comprises: at least two component cores; at least two windings; and a torus-shaped encasement having an outer surface that is electrically non-conductive, wherein each of said at least two parts comprises at least a portion of the at least two component cores and at least a portion of the encasement, wherein at least one of said at least two parts comprises at least one of the at least two windings, wherein the at least two component cores are independent magnetic circuits, wherein each of the at least two component cores is wound around with at least one of the at least two windings, wherein each of the of the at least two windings is configured to pass electric current to change magnetization of at least one of the at least two component cores, wherein the at least two component cores are situated inside the encasement, wherein the at least two component cores encircle an opening of the encasement, wherein the encasement is configured to be placed inside a conducting medium, and wherein the system is configured to be placed around a nerve such that said nerve passes through the opening of the encasement.  Specifically, the prior art of record does not teach or fairly suggest a system as claimed by Applicant, wherein the system is configured to be placed around a nerve such that said nerve passes through the opening of the encasement.
Regarding claim 36, the prior art of record does not teach or fairly suggest a system for inducing an electric field, wherein the system is configured to be formed by joining at least two parts, wherein each of said at least two parts comprises surfaces of interconnection, wherein each surface of interconnection is configured to be joined with another of said surfaces of interconnection of another part of said at least two parts, wherein the system comprises: one or more component cores; one or more windings; and a torus-shaped encasement having an outer surface that is electrically non-conductive, wherein each of said at least two parts comprises at least a portion of the one or more component cores and at least a portion of the encasement, wherein at least one of said at least two parts comprises at least one of the one or more windings, wherein at least two of said at least two parts are joined by wringing the surfaces of interconnection together, wherein the one or more component cores are independent magnetic circuits, wherein each of the one or more component cores is wound around with at least one of the one or more windings, wherein each of the one or more windings is configured to pass electric current to change a magnetic flux of at least one of the one or more component cores, the magnetic flux of at least one of the one or more component cores being substantially confined within a volume of the at least one of the one or more component cores, wherein the one or more component cores are situated inside the encasement, wherein the one or more component cores encircle an opening of the encasement, and wherein the encasement is configured to be placed inside a conducting medium.  Specifically, the prior art of record does not teach or fairly suggest a system as claimed by Applicant, wherein the system is configured to be formed by joining at least two parts, wherein each of said at least two parts comprises surfaces of interconnection, wherein each surface of interconnection is configured to be joined with another of said surfaces of interconnection of another part of said at least two parts.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791